                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,              )
                                       )
     Plaintiff,                        )                 Case No.
                                       )             5:17-CR-140-JMH
v.                                     )
                                       )      MEMORANDUM OPINION & ORDER
TIMOTHY MARK POYNTER, II,              )
                                       )
     Defendant.                        )

                                ***
     This criminal action is before the Court on Defendant Timothy

Mark Poynter, II’s pro se motion to defer restitution payments.

[DE 46]. Poynter requests that the Court defer his mandatory

restitution until he is on supervised release. He argues that the

Bureau of Prisons (“BOP”) implemented a payment plan in violation

of 18 U.S.C. § 3572, a statute that describes the district court’s

duty to prescribe the time and method of restitution payments.

Poynter   states   in   his   motion   that   the   BOP   is   automatically

deducting a percentage of funds in his prison trust account on a

monthly basis and that he is unable to meet the obligations of the

payment plan while incarcerated.

     The United States responded in opposition to the motion [DE

48], and Poynter did not reply. Thus, this matter is ripe for

review.
                           I. FACTUAL BACKGROUND

       On August 15, 2018, Poynter pleaded guilty to one count of

knowingly attempting to persuade, induce, entice, and coerce a

person under the age of eighteen to engage in sexual activity in

violation of 18 U.S.C. § 2422(b). [DE 34]. Poynter was sentenced

to serve 150 months in a federal institution and was ordered to

pay restitution in addition to a $100 assessment.

       Pursuant to 18 U.S.C. § 3663A and an agreement between the

parties, Poynter was ordered to pay $1,000 to each identified

victim, for a total of $2,000 in restitution. [DE 38-1]. The

agreement noted that restitution would be due within thirty days

of the entry of the order. [Id.]. The Court’s amended judgment

stated that restitution was due immediately and Poynter was not

exempt from making payments while he was incarcerated. [DE 45 at

8]. The amended judgment also required Poynter to participate in

the BOP’s Inmate Financial Responsibility Program (“IFRP”), a

course designed to help inmates manage and pay their financial

obligations. [Id.]. Poynter expressly agreed to participate in the

IFRP   in   his   plea   agreement.   [DE   22   at   6].   He   is   currently

incarcerated in the Federal Correctional Institution in Forrest

City, Arkansas.




                                      2
                                 II. DISCUSSION

     Under 18 U.S.C. 3663A,1 also known as the Mandatory Victims

Restitution Act of 1996 (“MVRA”), a defendant who commits an

inherently violent offense in which an identifiable victim or

victims have suffered a physical injury or pecuniary loss is

required   to    pay      restitution.    The   district      court   must    order

restitution     in   full    without     consideration     of   the   defendant’s

financial circumstances. See United States v. Vandeberg, 201 F. 3d

805, 812 (6th Cir. 2000); see also 18 U.S.C. § 3664(f)(1)(B). The

MVRA also requires, pursuant to 18 U.S.C. § 3572, that the district

court   specify      in   the   restitution     order   the     manner   in   which

restitution is to be paid, taking into consideration the financial

resources of the defendant, his projected earnings, and other

financial obligations. 18 U.S.C. § 3664(f)(1)(B)(2)(A)-(C). A

restitution order may provide that the defendant pay the amount




1 The United States incorrectly identified the statute mandating
restitution as “18 U.S.C. § 3363A” in its sentencing memorandum.
[DE 31 at 6]. The correct statute Poynter was mandated to pay
restitution under is 18 U.S.C. § 3663A, better known as the
Mandatory Victims Restitution Act of 1996. Likewise, the parties
only cited 18 U.S.C. § 3664(5) in their agreed order of
restitution, which is the procedural statute for the enforcement
of an order of restitution. [DE 39]. However, it is clear the
parties agreed that restitution would be paid pursuant to 18 U.S.C.
§ 3663A because of the statutory language cited by the United
States in its memorandum, because enticing a child under the age
of eighteen is an inherently violent offense, and because the
victims were two clearly identifiable individuals.
                                          3
owed in a lump sum, in periodic payments, or in nominal payments

until it is paid in full. Id. at (f)(3)(A) and (B).

     The IFRP is a work program that encourages inmates to meet

their financial obligations during incarceration. See 28 C.F.R. §

545.10. These financial plans are to be developed by the inmate

and BOP staff, and must include strategies to pay court-ordered

restitution among other fines and obligations. Id. The program is

voluntary, though total refusal by an inmate to comply with his

financial plan may result in various penalties identified in the

program’s regulations. 28 C.F.R. § 545.11(d)(1)-(11).

     Poynter sees the district court’s mandated participation in

the IFRP as a usurpation of the judiciary’s power and obligation

to set payment schedules for restitution. It is his perception

that the Court did not set a payment schedule at all and alleges

that the BOP took it upon itself to impose one. For several

reasons, the Court denies Poynter’s motion to defer payments until

the time of his supervised release.

     First,   under   the   MVRA,   ordering   immediate   payment   of

restitution can and often is an appropriate form of the statutorily

required restitution payment schedule. The United States, in its

response to Poynter’s motion, points to a Sixth Circuit Court of

Appeals   decision    addressing    a   separation-of-powers   argument

similar to the one made by Poynter here. See [DE 48 at 1-2 (citing

Weinberger v. United States, 268 F. 3d 346 (6th Cir. 2001))]. In

                                    4
that case, the Sixth Circuit held that the “district court, in

effect, adopted these terms and conditions in its sentencing order

and, by doing so, did not improperly delegate authority to the

Bureau of Prisons.” Id. at 361.

     The difference between the matter before the Court and the

restitution   ordered   in   Weinberger   is   that   the   Sixth   Circuit

evaluated the IFRP under the previous version of the MVRA. Id. at

355. In that case, the Sixth Circuit adopted the Third Circuit’s

finding that the former version of the MVRA gave the district court

more discretion in setting payment schedules than does the current

version. Id. at 425-46 (citing United States v. Coates, 178 F. 3d

681, 683 (3d Cir. 1999)). As noted in United States v. Davis, the

Sixth Circuit has “yet to determine in a published opinion a

district court’s duties under the MVRA with regard to setting

restitution payment schedules.” 306 F. 3d 398, 425 (6th Cir. 2002).

The court held that the district court erred in failing to set the

defendant’s restitution payment schedule. Id. at 426. However, the

Sixth Circuit noted that its holding did not preclude district

courts from “eliciting the assistance of others in setting such a

schedule.” Id.

     Davis is distinguishable from this motion before the Court.

As the Sixth Circuit notes, the terms of the defendant’s payment

schedule were unclear at the time of his appeal. Id. The defendant



                                   5
contended that the BOP set a payment schedule, but did not indicate

if he was participating in the IFRP program.

     Poynter’s amended judgment, on the other hand, clearly states

under “SCHEDULE OF PAYMENTS” that the Court, “having assessed the

defendant’s ability to pay,” ordered a lump sum of $2,100 due

immediately and in accordance with special instructions to pay

restitution to the clerk and to participate in the IFRP. [DE 45 at

8]. This Court also took into account Poynter’s ability to pay

when fines and interest were waived. It is clear that the Court

(1) considered Poynter’s financial circumstances as required under

the MVRA, and (2) provided him with a clear payment schedule by

mandating that the entirety of the $2,100 was due immediately.

Thus, the Court did not violate the MVRA when it required Poynter

to pay restitution in a lump sum due immediately.

     Second, the development by IFRP of a financial plan does not

constitute the setting of an independent payment plan, and thus,

is not a usurpation of the judiciary’s obligation to schedule

restitution payments. Because Poynter had a mandate from the Court

indicating that his restitution was due immediately, the judiciary

never delegated the authority to set restitution payments to the

BOP. As explained above, the IFRP is designed to encourage inmates

to work toward meeting their financial obligations and is not only

related to payments of restitution. See 28 C.F.R. § 545.11(a).

When Poynter agreed in his plea agreement to participate in the

                                6
IFRP, he agreed to pay court-related debts while incarcerated

according to the schedule of payments the Court decided to mandate.

Because the Court chose to require Poynter to pay the entirety of

his restitution immediately, he should have been aware that the

IFRP would require him to make payments toward that amount. The

Court did not delegate judicial authority by asking Poynter to pay

debts within a program that essentially acts as a collection

agency; its judicial function to mandate and schedule restitution

concluded when the judgment was signed and entered.

                         III. CONCLUSION

     Thus, the Court having reviewed the motion and response, and

being otherwise sufficiently advised,

     IT IS ORDERED as follows:

     (1)   Defendant Timothy Mark Poynter, II’s motion to defer

restitution payments is DENIED.

     This the 4th day of October, 2019.




                                  7
